Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 3, 2021

                                       No. 04-19-00826-CR

                                       Richard BRITTAIN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the County Court at Law No. 13, Bexar County, Texas
                                     Trial Court No. 589944
                          Honorable Rosie S. Gonzalez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice


       On June 30, 2021, this court issued an opinion and judgment affirming the trial court’s
judgment. On August 4, 2021, appellant filed a motion for en banc reconsideration. After
considering the merits of the motion, the motion is DENIED.

           It is so ORDERED September 3, 2021.

                                                                        PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT